Case 4:18-cv-00177-TWP-DML Document 61 Filed 03/13/20 Page 1 of 2 PageID #: 339




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

                                        [Filed Electronically]

 ROBERT G. ELLIS, II,                                     )
                                                          )
                PLAINTIFF                                 )
                                                          )
 v.                                                       ) Case No. 4:18-cv-177-TWP-DML
                                                          )
 LOUISVILLE METRO GOVERNMENT, et al.,                     )
                                                          )
                DEFENDANTS.                               )

                        JOINT MOTION TO CONTINUE TRIAL DATE

        By order of the Court, Plaintiff’s motion for an extension of pretrial deadlines has been

 granted, and the parties have been directed by the Court to move separately to continue the existing

 trial date of January 11, 2021 in this case. DNs 50, 58.

        For the six-month period beginning February 1, 2021, the trial calendars of counsel for the

 parties are free for a resetting of this case for trial to the following weeks: February 1, 15, and 22;

 March 1, 8, and 15; April 12, 19, and 26; and May 31 on.

        WHEREFORE, the parties jointly request that the Court reschedule trial of this case to

 one of the weeks listed above.

                                          Respectfully submitted,


                                          /s/ Gregory A. Belzley
                                          Gregory A. Belzley
                                          gbelzley@aol.com
                                          Camille A. Bathurst
                                          camillebathurst@aol.com
                                          Belzley, Bathurst & Bentley
                                          P.O. Box 278
                                          Prospect, KY 40059
Case 4:18-cv-00177-TWP-DML Document 61 Filed 03/13/20 Page 2 of 2 PageID #: 340




                                     William Perry McCall, III
                                     Mosley Bertrand Jacobs & McCall
                                     332 Sprig Street
                                     Jeffersonville, IN 47130

                                     Counsel for Plaintiff


                                     /s/ Brendan R. Daugherty** by permission
                                     Brendan R. Daugherty
                                     Assistant County Attorney
                                     Office of Mike O’Connell - Jefferson County Attorney
                                     531 Court Place, Suite 900
                                     Louisville, KY 40202

                                     Counsel for the Louisville Metro Defendants


                                     /s/ Joshua R. Lowry** by permission
                                     Joshua R. Lowry
                                     Deputy Attorney Generals
                                     Office of Indiana Attorney General
                                     Indiana Government Center South, 5th Floor
                                     302 West Washington Street
                                     Indianapolis, IN 46204

                                     Counsel for the Indiana State Police Defendants



                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was delivered on March 13, 2020 via CM/ECF to all
 counsel of record.

                                    /s/ Gregory A. Belzley
                                    Counsel for Plaintiff




                                              2
